                             Case 8:20-cv-02222 Document 1 Filed 11/20/20 Page 1 of 5 Page ID #:1



                         1     Brian W. Skalsky (SBN 277883)
                               bskalsky@goldbergsegalla.com
                         2     GOLDBERG SEGALLA LLP
                               777 S. Figueroa Street, Suite 2000
                         3     Los Angeles, CA 90017
                               Mailing address:
                         4     PO Box 17220
                               Los Angeles, CA 90017
                         5     Telephone: 213.415.7200
                               Facsimile: 213.415.7299
                         6
                               Attorneys for Defendants STEVEN HERD; and
                         7     GRAYBAR ELECTRIC COMPANY, INC.
                         8
                                                     UNITED STATES DISTRICT COURT
                         9
                                               CENTRAL DISTRICT –SOUTHERN DIVISION
                        10

                        11     LAUREN WOLF, an Individual,                      Case No.
                        12
                                                           Plaintiff,           District Judge:
                        13
                                       v.                                       NOTICE OF REMOVAL OF
                        14                                                      ACTION UNDER 28 U.S.C. § 1441
Los Angeles, CA 90017




                        15     STEVEN HERD, an Individual;
 Goldberg Segalla LLP




                               GRAYBAR ELECTRIC COMPANY,
    PO Box 17220

     213.415.7200




                        16
                               INC., a Corporation; and DOES 1 to 50,
                        17     Inclusive,
                        18
                                                           Defendants.
                        19
                        20            PLEASE TAKE NOTICE that Defendants Steven Herd and Graybar
                        21    Electric Company, Inc., (hereinafter collectively referred to as “Defendants”)
                        22    hereby remove the above captioned action from the Superior Court of the State of
                        23    California, for the County of Orange, where it is currently pending as Case No. 30-
                        24    2020-01166444-CU-PA-CJC, to the United States District Court for the Central
                        25    District of California-Southern Division.
                        26            GROUNDS FOR REMOVAL
                        27            This is a civil action over which this Court has subject matter jurisdiction under
                        28    28 U.S.C. §1332, which confers original jurisdiction of “all civil actions where the
                        30
                                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31    28347596.v1
                             Case 8:20-cv-02222 Document 1 Filed 11/20/20 Page 2 of 5 Page ID #:2



                         1    matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
                         2    costs, and is between … citizens of different States and in which citizens or subjects
                         3    of a foreign state are additional parties[.]” Here, Plaintiff is not a citizen of the same
                         4    state of Defendants, and the amount in controversy exceeds $75,000, exclusive of
                         5    interest and costs.
                         6            Removal is warranted under 28 U.S.C. §1441(b) because this is a civil action
                         7    over which this Court has subject matter jurisdiction under 28 U.S.C. §1332, on the
                         8    grounds that complete diversity exists between the parties and the amount in
                         9    controversy exceeds the sum of $75,000.
                        10            BACKGROUND
                        11            On or About October 19, 2020, Plaintiff Lauren Wolf, commenced an action
                        12    in the Superior Court of the State of California entitled Lauren Wolf v. Steven Herd,
                        13    Graybar Electric Company, Inc. and DOES 1 to 50 (Case number 30-2020-
                        14    01166444-CU-PA-CJC). Pursuant to 28 U.S.C. § 1446(a), copies of all process,
                              pleadings, and orders served upon Defendants are attached hereto as Exhibit A.
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16    Plaintiff’s Complaint asserts causes of action for Motor Vehicle Negligence and
                        17    Negligence against Defendants.
                        18            Defendant Graybar Electric Company, Inc. was personally served with the
                        19    Complaint on October 23, 2020. Defendant Steven Herd was personally served
                        20    with the Complaint on October 24, 2020, at his address in Iowa.
                        21            DIVERSITY OF CITIZENSHIP
                        22            Plaintiff is a resident of San Bernardino County, in the State of California.
                        23    Defendant Graybar Electric Company, Inc. a corporate entity, is a New York
                        24    Corporation with its principal place of business at 34 N. Meramec Ave., Clayton,
                        25    MO 63105, and is therefore a citizen of the States of New York and Missouri for
                        26    purposes of determining diversity. Defendant Steven Herd is a resident of Ida
                        27    County, in Ida Grove, Iowa. Pursuant to 28 U.S.C. § 1332(c)(l) full diversity exists
                        28    among the parties in this action because Plaintiff is a Citizen of California, Defendant
                        30                                                  2
                                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31    28347596.v1
                             Case 8:20-cv-02222 Document 1 Filed 11/20/20 Page 3 of 5 Page ID #:3



                         1    Graybar Electric Company, Inc. is a Citizen of New York and Missouri and
                         2    Defendant Steven Herd is a citizen of Iowa.
                         3            The defendants identified as Does 1 through 50 in the Complaint are fictitious
                         4    parties against whom no cause of action can be validly alleged. To the best of
                         5    Defendants’ knowledge, no fictitiously designated defendant has been served with
                         6    process, and these fictitious parties may be ignored for purposes of determining
                         7    removal. Pursuant to 28 U.S.C. § 1332(c)(l) full diversity exists among the parties
                         8    in this action
                         9            AMOUNT IN CONTROVERSY
                        10            The amount in controversy exceeds $75,000.00, as evidenced by Plaintiff’s
                        11    Complaint, which alleges Plaintiff suffered severe injuries and emotional injuries.
                        12    Plaintiff’s statement of damages attached to the Complaint alleges $1,000,000.00 in
                        13    pain, suffering, and inconvenience and $1,000,000.00 in emotional distress, with an
                        14    additional $91,000.00 in medical expenses.
                                      REMOVAL FILED TIMELY
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16            This Notice of Removal was filed within thirty days of service of the
                        17    Complaint, which was completed on October 23, 2020 as to Defendant Graybar
                        18    Electric Company, Inc. and October 24, 2020 as to Defendant Steven Herd. Pursuant
                        19    to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served upon
                        20    Defendants are attached hereto as Exhibit A. Defendants filed an Answer in State
                        21    Court on November 19, 2020 a copy of which is attached hereto as Exhibit B.
                        22    Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party of Removal to Federal
                        23    Court, attached hereto as Exhibit C, together with this Notice of Removal, is being
                        24    served upon counsel for Plaintiff and will be filed with the Clerk of the Superior
                        25    Court of the State of California, County of Orange.
                        26            The Central District of California is the United States District Court for the
                        27    district and division embracing the state court where this action was filed and is
                        28    pending. Venue is proper in this Court under 28 U.S.C. § 1441(a).
                        30                                                  3
                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31    28347596.v1
                             Case 8:20-cv-02222 Document 1 Filed 11/20/20 Page 4 of 5 Page ID #:4



                         1            Based on the foregoing, this Court has jurisdiction over this action. No
                         2    previous application has been made for the relief requested herein. Accordingly, this
                         3    action is properly removed.
                         4            WHEREFORE, Defendants, and each of them, file this Notice of Removal so
                         5    that the entire action entitled Lauren Wolf v. Steven Herd, Graybar Electric
                         6    Company, Inc. and DOES 1 to 50, inclusive; Case number 30-2020-01166444-CU-
                         7    PA-CJC, now pending in the Superior Court of California, Orange County, shall be
                         8    removed to this Court for all further proceedings.
                         9
                        10
                               Dated: November 20, 2020                       GOLDBERG SEGALLA LLP
                        11

                        12
                                                                              /s/ Brian W. Skalsky
                        13                                              By:   BRIAN W. SKALSKY
                                                                              Attorneys for Defendants STEVEN
                        14                                                    HERD; and GRAYBAR ELECTRIC
                                                                              COMPANY, INC.
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                        30                                               4
                                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31    28347596.v1
                             Case 8:20-cv-02222 Document 1 Filed 11/20/20 Page 5 of 5 Page ID #:5



                         1                             CERTIFICATE OF SERVICE
                         2
                                     On November 20, 2020, I served the following document(s) described as
                         3
                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A) on the
                         4    interested parties in this action as follows:
                         5           Steven L Mazza, Esq.                              ATTORNEYS FOR
                                     Carpenter, Zuckerman & Rowley
                         6           8827 W. Olympic Blvd.                                PLAINTIFF
                                     Beverly Hills, CA 90211                            LAUREN WOLF
                         7           Tel: (310) 273-1230
                                     Fax: (310) 858-1063
                         8           mazza@czrlaw.com
                                     eservice@czrlaw.com
                         9
                        10
                                     [ x ] BY COURT’S CM/ECF SYSTEM Pursuant to Fed. R. Civ. P. 5(d)(3)
                        11    and Local Rule 5-1, I electronically filed the document with the Clerk of the Court
                              using the CM/ECF system, which sent notification of that filing to the persons
                        12
                              listed below.
                        13
                                     I declare under penalty of perjury under the United States of America and the
                        14
                              State of California that the foregoing is true and correct.
Los Angeles, CA 90017




                        15
 Goldberg Segalla LLP
    PO Box 17220

     213.415.7200




                        16

                        17
                                                                         /s/ Denise M. Carrillo
                        18
                                                                         Denise M. Carrillo
                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                        30                                               5
                                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                        31    28347596.v1
